Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/13/2022 has been entered. Claims 1-20 are pending. Applicant’s amendment to the claims have overcome objections and 112 rejections previously set forth in the Non-Final Office Action notified on 03/28/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 17 is/are rejected under 35 U.S.C. 102 as being anticipated by Mihalca (US 20170354316).
Regarding claim 1, Mihalca discloses a video endoscope (FIG. 5a; para [0033]), for use in medical and/or industrial applications, comprising 
a handle (proximal region shown in FIG. 1) with a housing and an interface portion (Third rotary induction coupling stage 535; The interface of first and second coil/ferrite assemblies 537, 539; FIG. 5a, reproduced below for convenience; para [0034]) rotatably mounted relative to the housing, and an elongate shaft (shaft of the insertion tube 508 that extend distal end to proximal end; Para [0032]) with one or more electronic image sensors (Image sensors in the camera head 506. FIGS. 1, 6; Para [0025]), wherein a proximal end section of the shaft (Proximal end of the shaft is detachably connected to the interface portion. This is shown in FIG. 1. C-mount or any other suitable rotary attachment mechanism is used for mounting to the shaft. Para [0034]; Note the position of the proximal position of the tube 508 in FIG. 5a) is detachably connected to the interface portion (The shaft 508 is detachably connected to the interface of first and second coil/ferrite assemblies 537, 539; FIG. 5a; para [0034]) of the handle, wherein the interface portion comprises a first connector element (second coil/ferrite assembly 539) electrically connected to an electric transmission element of the interface portion (First and second coil/ferrite assemblies 537, 539 form the AC current source generation. See FIG. 6; Para [0036]; Thus, the second coil/ferrite assembly 539 is connected to processor and display via electrical coupling and wire-connection. ) and the shaft comprises a second connector element (first coil/ferrite assembly 537) electrically connected to the one or more electronic image sensors (First and second coil/ferrite assemblies 537, 539 form the AC current source generation. See FIG. 6; Para [0036]; Thus, the first coil/ferrite assembly 537 is connected to camera via electrical coupling and wire-connection.), the first and second connector elements co-operating to form a detachable electrical connection (first coil/ferrite assembly 537 are rotatably electrically coupled to the shaft and second coil/ferrite assembly 539 and are detachable. Para [0034]), and wherein the handle comprises an electrical connection (a second coil/ferrite assembly 519, FIG. 5a can be considered as electrical connection which is arranged at an exterior of the interface portion)  between an exterior of the interface portion and at least one stationary electric and/or electronic component of the handle (Note first rotary induction coupling stage 517 can be made stationary and second coil/ferrite assembly 519 can be rotated for AC generation/input. Para [0035]) in a multiplicity of rotational positions of the interlace portion relative to the housing (The interface is rotatable and can have multiplicity of rotational positions. FIG. 5a).


    PNG
    media_image1.png
    635
    889
    media_image1.png
    Greyscale

Regarding claim 2, Mihalca discloses wherein the electrical connection between the exterior of the interface portion and the at least one stationary electric and/or electronic component of the handle comprises at least one sliding contact (Note first rotary induction coupling stage 517 can be made stationary and second coil/ferrite assembly 519 can be rotated for AC input. Para [0035]; The rotation can be considered as a sliding contact.).
Regarding claim 3, Mihalca discloses wherein the electrical connection between the exterior of the interface portion and the at least one stationary electric and/or electronic component of the handle is arranged at a periphery of the interface portion (The electrical connection assembly is arranged at outer periphery of the interface portion. FIG. 5a).
Regarding claim 17, Mihalca discloses handle (FIG. 5a; para [0033]) for a video endoscope   for use in medical and/or industrial applications,   comprising a housing (proximal region shown in FIG. 1) and an interface portion (Third rotary induction coupling stage 535; The interface of first and second coil/ferrite assemblies 537, 539; FIG. 5a; para [0034]) rotatably mounted relative to the housing, wherein the interface portion comprises a first connector element (second coil/ferrite assembly 539) connected to an electric transmission element of the interface portion (First and second coil/ferrite assemblies 537, 539 form the AC current source generation. See FIG. 6; Para [0036]; Thus, the second coil/ferrite assembly 539 is connected to processor and display via electrical coupling and wire-connection.) and connectable to a second connector element (first coil/ferrite assembly 537) of a shaft (insertion tube 508; Para [0032]) of the video endoscope, to form a detachable electrical connection (first coil/ferrite assembly 537 are rotatably electrically coupled to the shaft and second coil/ferrite assembly 539 and are detachable. Para [0034]), and wherein the handle comprises an electrical connection between (a second coil/ferrite assembly 519, FIG. 5a can be considered as electrical connection assembly which is arranged at an exterior of the interface portion)  an exterior of the interface portion   (Note first rotary induction coupling stage 517 can be made stationary and second coil/ferrite assembly 519 can be rotated for AC generation/input. Para [0035]) and at least one stationary electric and/or electronic component of the handle in a multiplicity of rotational positions of the interface portion relative to the housing (The interface is rotatable and can have multiplicity of rotational positions. FIG. 5a).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. US 11185216. Although the claims at issue are not identical, they are do not appear to be patentably distinct from each other because the only difference between the claims is “wherein the handle comprises an electrical connection between  an exterior of the interface portion and    at least one stationary electric and/or electronic component of the handle in a multiplicity of rotational positions of the interface portion relative to the housing.” In the issued patent, the electrical connection assembly is electrically connected to the stationary electric component of handle while claim 1of the instant application requires the electrical connection to be in the multiplicity of the rotational position of the interface portion. Since the interface portion in the issued patent is also rotatable, one of ordinary skill in the art may consider that such electrical connection could be provided by the rotatable interface portion. Accordingly, claim 1 of the instant application has been rejected in view of claim 15 of U.S. Patent No. US 11185216.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11185216. Although the claims at issue are not identical, they do not appear to be patentably distinct from each other because only difference between the claims is “wherein the handle comprises an electrical connection between  an exterior of the interface portion   and at least one stationary electric and/or electronic component of the handle in a multiplicity of rotational positions of the interface portion relative to the housing.” In the issued patent, the electrical connection assembly is electrically connected to the stationary electric component of handle while claim 17 of the instant application requires the electrical connection to be in the multiplicity of the rotational positions of the interface portion. Since the interface portion in the issued patent is also rotatable, one of ordinary skill in the art may consider that such electrical connection could be provided by the rotatable interface portion. Accordingly, claim 17 of the instant application has been rejected in view of claim 1 of U.S. Patent No. US 11185216.
It is noted that “electrical connection assembly” is the subject of rejection under 112(b) and drawing objection under CFR 1.83(a). Accordingly, applicant may consider to amend claim to distinguish it from the issued patent as well as overcome the above defects. 
It is noted that above rejection could be overcome by including allowed subject matter of a dependent claim in the independent claims.
Allowable Subject Matter
Claims 4, and 18 include allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 4, 18
There is no reason or motivation to modify system of Mihalca to include flexible conductor element configured to be spooled/unspooled from the periphery of the interface portion (i.e., interface of first and second coil/ferrite assemblies 537, 539; FIG. 5a)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Claim 1
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive. 
Applicant, in page 9 of the response states “image sensor of Mihalca is never an element of the rotating shaft.” Applicant, further states Mihalca does not envision where “the image sensor is rotated relative to the camera head (operating as a handle)”. The applicant’s entire argument based on the above are not persuasive because the claims do not recite a rotating image sensor. 
Claim 1 recites - 
A video endoscope, for use in medical and/or industrial applications, comprising a handle with a housing and an interface portion rotatably mounted relative to the housing, and an elongate shaft with one or more electronic image sensors, wherein a proximal end section of the shaft is detachably connected to the interface portion of the handle, wherein the interface portion comprises a first connector element electrically connected to an electric transmission element of the interface portion and the shaft comprises a second connector element electrically connected to the one or more electronic image sensors, the first and second connector elements co-operating to form a detachable electrical connection, and wherein the handle comprises an electrical connection between an exterior of the interface portion and at least one stationary electric and/or electronic component of the handle in a multiplicity of rotational positions of the interface portion relative to the housing. 

The features including rotational components are boldface above. There are no features in claim 1 that recite image sensor are rotated. Further, there are no features that recite “the image sensors are rotated relative to the camera head”. 
In Mihalca, shaft 508 extends from the distal end to the proximal end (camera head) along the axis 522 (In the camera head portion, the shaft encompasses higher cross-section, FIG. 5a). The camera head 106 that has an image sensor, is with the shaft 508. Therefore, the shaft 508 is with image sensor. Also see para [0025], FIG. 1. 
Accordingly, applicants’ arguments are not persuasive.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                    

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795